
	

115 S1378 IS: Caregiver Program Information Improvement Act of 2017
U.S. Senate
2017-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1378
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2017
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require an element in preseparation counseling for
			 members of the Armed Forces on assistance and support services for
			 caregivers of certain veterans through the Department of Veterans Affairs,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Caregiver Program Information Improvement Act of 2017.
		2.Element in preseparation counseling for members of the Armed Forces on assistance and support
			 services for caregivers of certain veterans through the Department of
			 Veterans Affairs
 (a)In generalSection 1142(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:
				
 (18)A description, developed in consultation with the Secretary of Veterans Affairs, of the assistance and support services for family caregivers of eligible veterans under the program conducted by the Secretary of Veterans Affairs pursuant to section 1720G of title 38, including the veterans covered by the program, the caregivers eligible for assistance and support through the program, and the assistance and support available through the program..
			(b)Participation of potential  caregivers in appropriate preseparation counseling
 (1)In generalIn accordance with procedures established by the Secretary of Defense, each Secretary of a military department shall take appropriate actions to achieve the following:
 (A)To determine whether each member of the Armed Forces under the jurisdiction of such Secretary who is undergoing preseparation counseling pursuant to section 1142 of title 10, United States Code (as amended by subsection (a)), and who may require caregiver services after separation from the Armed Forces has identified an individual to provide such services after the member's separation.
 (B)In the case of a member described in subparagraph (A) who has identified an individual to provide caregiver services after the member's separation, at the election of the member, to permit such individual to participate in appropriate sessions of the member's preseparation counseling in order to inform such individual of—
 (i)the assistance and support services available to caregivers of members after separation from the Armed Forces; and
 (ii)the manner in which the member's transition to civilian life after separation may likely affect such individual as a caregiver.
 (2)CaregiversFor purposes of this subsection, individuals who provide caregiver services refers to individuals (including a spouse, partner, parent, sibling, adult child, other relative, or friend) who provide physical or emotional assistance to former members of the Armed Forces during and after their transition from military life to civilian life following separation from the Armed Forces.
 (3)Deadline for commencementEach Secretary of a miliary department shall commence the actions required pursuant to this subsection by not later than 180 days after the date of the enactment of this Act.
